         Case 1:20-cv-04727-SDG Document 21 Filed 04/16/21 Page 1 of 16




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

    DRAX BIOMASS, INC.,
         Plaintiff,
                          v.                               Civil Action No.
                                                          1:20-cv-04727-SDG
    RICHARD LAMB,
         Defendant.


                               OPINION AND ORDER

        This matter is before the Court on Defendant Richard Lamb’s motion to

dismiss or transfer [ECF 7]. For the following reasons, Lamb’s motion to transfer

is GRANTED.

I.      INTRODUCTION

        Plaintiff Drax Biomass, Inc. (Drax) is a manufacturer of compressed wood

pellets.1 On approximately May 24, 2016, Drax offered Lamb employment as its

Plant Manager, conditioned on him executing a Confidentiality and Non-Compete

Agreement (the Non-Compete Agreement).2 As part of this agreement, Lamb

agreed that he would not perform the same, or substantially the same, job duties

for a competitor in the United States or Canada for six months after termination of



1     ECF 1, ¶ 4.
2     Id. ¶ 12; ECF 1-1 (Non-Compete Agreement).
        Case 1:20-cv-04727-SDG Document 21 Filed 04/16/21 Page 2 of 16




his employment.3 After a series of promotions, Lamb eventually became the Vice

President of Operations at Drax.4

      On May 28, 2020, Drax terminated Lamb’s employment.5 At that time, Drax

offered Lamb a Separation Agreement;6 in exchange for its execution, Drax agreed

to continue paying Lamb his salary at the time of his termination date for a period

of six months.7 According to Drax, it recently learned that Lamb is now the

Director of Operations for Alabama Pellets, which is a direct competitor of Drax.8

Drax alleges Lamb’s employment with Alabama Pellets constitutes a violation of

the non-compete restrictive covenant found in the Non-Compete Agreement and

Separation Agreement.9




3   ECF 1, ¶ 14; ECF 1-1, ¶ 4 § 2.
4   ECF 1, ¶ 1.
5   Id. ¶ 17.
6   Although Drax did not attach the Separation Agreement to its Complaint, in
    resolving the present issues, the Court may properly consider the version
    Lamb attached to his motion to dismiss. Day v. Taylor, 400 F.3d 1272, 1276 (11th
    Cir. 2005) (“[T]he court may consider a document attached to a motion to
    dismiss without converting the motion into one for summary judgment if the
    attached document is (1) central to the plaintiff’s claim and (2) undisputed.”)
    (citing Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002)).
7   ECF 1, ¶¶ 18–19.
8   Id. ¶¶ 21–22.
9   Id. ¶ 22.
         Case 1:20-cv-04727-SDG Document 21 Filed 04/16/21 Page 3 of 16




        Drax initiated this suit on November 19, 2020, asserting two breach of

contract claims against Lamb premised on the separate agreements.10 Lamb filed

his motion to dismiss on December 18.11 Drax filed a response in opposition on

January 15, 2021.12 Lamb filed his reply on January 29.13

II.     DISCUSSION

        Lamb argues Drax’s Complaint must be dismissed for three independent

reasons: (1) the value of the alleged claims does not meet the amount in

controversy; (2) the claims must be adjudicated in Louisiana, not Georgia; and

(3) the non-compete restrictive covenant is overbroad and unenforceable.

Since Lamb’s argument as to the amount in controversy challenges the Court’s

subject matter jurisdiction, it must be addressed first. See Taylor v. Appleton, 30 F.3d

1365, 1366 (11th Cir. 1994) (“[A] court must first determine whether it has proper

subject matter jurisdiction before addressing the substantive issues.”).




10    See generally ECF 1.
11    ECF 7.
12    ECF 11.
13    ECF 17.
        Case 1:20-cv-04727-SDG Document 21 Filed 04/16/21 Page 4 of 16




       A.    Amount in Controversy

       Federal courts possess limited jurisdiction. Burns v. Windsor Ins. Co., 31 F.3d

1092, 1095 (11th Cir. 1994). A federal district court has “original jurisdiction of all

civil actions where the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between citizens of different States.”

28 U.S.C. § 1332. See also Williams v. Best Buy Co., 269 F.3d 1316, 1319 (11th Cir.

2001) (“Diversity jurisdiction exists where the suit is between citizens of different

states and the amount in controversy exceeds the statutorily prescribed amount,

in this case $75,000.”). Lamb does not challenge the complete diversity element;

Drax alleges it is a citizen of Delaware and Louisiana and that Lamb is a citizen of

Alabama.14 Lamb instead contends the real value of Drax’s claims does not satisfy

the amount in controversy requirement.

       Motions to dismiss for lack of subject matter jurisdiction brought under

Federal Rule of Civil Procedure 12(b)(1) come in two forms: “facial” and “factual”

challenges. Lawrence v. Dunbar, 919 F.2d 1525, 1528 (11th Cir. 1990).

             A “facial attack” on the complaint requires the court
             merely to look and see if the plaintiff has sufficiently
             alleged a basis of subject matter jurisdiction, and the
             allegations in his complaint are taken as true for the
             purposes of the motion. “Factual attacks,” on the other


14   ECF 1, ¶¶ 5–6.
          Case 1:20-cv-04727-SDG Document 21 Filed 04/16/21 Page 5 of 16




               hand, challenge the existence of subject matter
               jurisdiction in fact, irrespective of the pleadings, and
               matters outside the pleadings, such as testimony and
               affidavits are considered. . . . [T]he district court has the
               power to dismiss for lack of subject matter jurisdiction on
               any of three separate bases: (1) the complaint alone;
               (2) the complaint supplemented by undisputed facts
               evidenced in the record; or (3) the complaint
               supplemented by undisputed facts plus the court’s
               resolution of disputed facts.

McElmurray v. Consol. Gov’t of Augusta-Richmond Cnty., 501 F.3d 1244, 1251

(11th Cir. 2007) (citations and punctuation omitted).

         Pursuant to a “facial attack,” the amount in controversy is generally satisfied

if the plaintiff “claim[s] a sufficient sum in good faith.” Federated Mut. Ins. Co. v.

McKinnon Motors, LLC, 329 F.3d 805, 807 (11th Cir. 2003) (citing St. Paul Mercury

Indem. Co. v. Red Cab Co., 303 U.S. 283, 288 (1938) (“[T]he sum claimed by the

plaintiff controls if the claim is apparently made in good faith.”)). To justify

dismissal, “it must appear to a legal certainty that the claim is really for less than

the jurisdictional amount.” McKinnon Motors, 329 F.3d at 807 (citing Red Cab,

303 U.S. at 288). See also Leonard v. Enterprise Rent a Car, 279 F.3d 967, 972 (11th Cir.

2002).

         In Count I of the Complaint, Drax alleges it “has suffered monetary damages

in excess of $75,000” stemming from Lamb’s alleged breach of the Non-Compete
         Case 1:20-cv-04727-SDG Document 21 Filed 04/16/21 Page 6 of 16




Agreement.15 And in Count II, although Drax does not articulate a precise dollar

amount, it alleges it paid Lamb approximately $82,000 as part of the Separation

Agreement, which Drax subsequently alleges Lamb breached.16 Drax also

expressly seeks an award of attorneys’ fees.17

       Lamb couches his argument against jurisdiction as a “factual attack.”

First, he contends Drax has not submitted evidence that “identif[ies] any lost

customers,       misappropriated   information,   or   other   sources   of   harm”

demonstrating that it has suffered any damages resulting from Lamb’s alleged

breach of the Non-Compete Agreement.18 Second, Lamb submits (1) the

Separation Agreement itself and (2) his declaration stating that he has only

received a total of $65,932.33 from Drax as part of that agreement. According to

Lamb, this extrinsic evidence demonstrates that the true value of Drax’s claims

falls below the amount in controversy.

       The Court does not agree. As to Count I, Drax may seek monetary damages

for Lamb’s alleged breach of his non-compete. Direct Response Prod., Inc. v. Thomas,




15   Id. ¶ 30.
16   Id. ¶¶ 32–33.
17   Id. ¶ 34(5).
18   ECF 7-1, at 10.
       Case 1:20-cv-04727-SDG Document 21 Filed 04/16/21 Page 7 of 16




No. 1:13-cv-1526-WSD, 2013 WL 5890473, at *3 (N.D. Ga. Nov. 1, 2013); Bearoff v.

Craton, 350 Ga. App. 826, 839 (2019).

             In Georgia, the damages recoverable for breach of a
             restrictive covenant are lost profits as well as the loss of
             customers, the loss of employees, and the decreased
             value of the business property purchased in reliance on
             the covenant. Indeed, it has been stated that recoverable
             damages are simply all damages incident to the breach.

Direct Response, 2013 WL 5890473, at *3 (collecting cases).

      Lamb does not submit extrinsic evidence disputing Drax’s allegation that it

has suffered in excess of $75,000 from the alleged breaches. Rather, Lamb

challenges whether Drax will ultimately prove damages in excess of $75,000.

But there is no indication the amount at issue has not been requested in good faith.

And Lamb does not show to a “legal certainty” that the amount in controversy is

not satisfied. This is enough to reject Lamb’s argument. See, e.g., IPC Sys., Inc. v.

Garrigan, No. 1:11-cv-3910-AT, 2012 WL 12872028, at *1 (N.D. Ga. May 21, 2012)

(finding general jurisdiction allegations that “the amount in controversy exceeds

$75,000” and “Defendant’s improper activities have . . . caused substantial

damages . . . far and in excess of $75,000” sufficient to establish amount in

controversy).

      Even accepting Lamb’s attack as a “factual” one does not change the result.

To be sure, Lamb points to extrinsic evidence (i.e., his declaration) that he only
        Case 1:20-cv-04727-SDG Document 21 Filed 04/16/21 Page 8 of 16




received $65,932.33 under the Severance Agreement. However, Drax may

aggregate that amount with its alleged damages under Count I. See, e.g., Snyder v.

Harris, 394 U.S. 332, 335 (1969) (aggregation is permitted “in cases in which a single

plaintiff seeks to aggregate two or more of his own claims against a single

defendant”). Further, Drax seeks an award of attorneys’ fees premised on Lamb’s

alleged breach of the Non-Compete Agreement. In the Eleventh Circuit,

“attorneys’ fees do not count towards the amount in controversy unless they are

allowed for by statute or contract.” McKinnon Motors, 329 F.3d at 808 n.4. Section

5 of the Non-Compete Agreement expressly states that Lamb “shall be liable for

[Drax’s] attorneys’ fees in the event that [Drax] is successful in bringing or

defending against any action brought pursuant to this Agreement.”19

Considered cumulatively, the Court is satisfied that Drax’s alleged damages are

enough to meet the amount in controversy. Cf. Roe v. Michelin N. Am., Inc., 613 F.3d

1058, 1062 (11th Cir. 2010) (“[C]ourts may use their judicial experience and

common sense in determining whether the case stated in a complaint meets federal

jurisdictional requirements.”). Lamb’s motion to dismiss on amount in

controversy grounds is denied.




19   ECF 1-1, at 8 § 5.
        Case 1:20-cv-04727-SDG Document 21 Filed 04/16/21 Page 9 of 16




      B.     The Forum Selection Clauses

      Lamb next argues this case must be dismissed or transferred because Drax

filed it in the wrong jurisdiction given a forum selection clause in the Separation

Agreement. “Forum selection clauses in contracts are enforceable in federal

courts.” P & S Bus. Machines, Inc. v. Canon USA, Inc., 331 F.3d 804, 807 (11th Cir.

2003) (citing M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 15 (1972)). See also Atl.

Marine Const. Co. v. U.S. Dist. Ct. for W. Dist. of Texas, 571 U.S. 49, 63 (2013). In a

case asserted under the Court’s diversity jurisdiction, the determination as to

whether to enforce a forum selection clause is governed by federal law. Stewart

Org., Inc. v. Ricoh Corp., 487 U.S. 22, 32 (1988). “Forum-selection clauses are

presumptively valid and enforceable unless the plaintiff makes a ‘strong showing’

that enforcement would be unfair or unreasonable under the circumstances.”

Krenkel v. Kerzner Int’l Hotels Ltd., 579 F.3d 1279, 1281 (11th Cir. 2009)

(citing Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 593–95 (1991); M/S Bremen,

407 U.S. at 10).

      The Non-Compete Agreement—executed in May 2016—contains a forum

selection clause choosing the Northern District of Georgia—or an appropriate state
        Case 1:20-cv-04727-SDG Document 21 Filed 04/16/21 Page 10 of 16




court in Fulton County, Georgia—as the exclusive venue for any dispute.20

Conversely, the Separation Agreement—executed in May 2020—contains a forum

selection clause choosing “the appropriate state or federal court for the district in

Ouachita Parish, Louisiana” as the exclusive venue for any dispute.21 Lamb argues

for a dismissal or transfer because Drax filed this action in Georgia, not Louisiana.

       As a threshold matter, “forum selection clauses are enforced either through

a Rule 12(b)(3) motion for dismissal based on improper venue or through a motion

to transfer to the proper venue pursuant to 28 U.S.C. § 1404(a).” Jester v. Emerson

Climate Techs., Inc., __ F. App’x __, No. 20-13147, 2021 WL 942781, at *3 (11th Cir.

Mar. 12, 2021) (citing Slater v. Energy Servs. Grp. Int’l, Inc., 634 F.3d 1326, 1332–33

(11th Cir. 2011)). However, federal courts routinely find that the appropriate

procedural mechanism for enforcing a forum selection clause that requires

litigation in a parallel federal court is a transfer under 28 U.S.C. § 1404(a), not

outright dismissal under Rule 12(b)(3). Digital Envoy, Inc. v. Google, Inc.,

319 F. Supp. 2d 1377, 1379 (N.D. Ga. 2004). See also Am. Spirit & Cheer Essentials,

Inc. v. Varsity Brands, LLC, No. 1:20-cv-03088-SCJ, 2020 WL 8115878, at *9 (N.D. Ga.


20   ECF 1-1, at 8 § 6(b).
21   ECF 7-2, at 10 § 17. The Court takes judicial notice that Ouachita Parish,
     Louisiana is located in the Monroe Division of the Western District of
     Louisiana. 20 U.S.C. § 98.
       Case 1:20-cv-04727-SDG Document 21 Filed 04/16/21 Page 11 of 16




Oct. 27, 2020) (“When a forum selection clause would allow a transfer to a sister

federal court, the court should transfer and not dismiss the case even if the clause

would have allowed a party to have filed the case in the state court of the selected

forum.”); Big Gates Mgmt. Grp. Int’l, LLC v. James, No. 1:18-cv-3291-JPB, 2020 WL

4556139, at *1 (N.D. Ga. Apr. 20, 2020) (“Federal Rule of Civil Procedure 12(b)(3)

is not the proper mechanism for enforcing a forum selection clause.”) (citing Atl.

Marine, 571 U.S. at 61). The Eleventh Circuit has traditionally only resorted to

dismissal under Rule 12(b)(3) when the forum selection clause required litigation

in a foreign county. See, e.g., Hollis v. Fla. State Univ., 259 F.3d 1295, 1300 n.5

(11th Cir. 2001); Lipcon, 148 F.3d at 1290. Given the posture of this case, the Court

will consider Lamb’s request as a motion to transfer under 28 U.S.C. § 1404(a).

      The next issue is which forum selection clause (if any) should control. This

is a question for the Court to decide as a matter of law. Asoma Corp. v. SK Shipping

Co., 467 F.3d 817, 822 (2d Cir. 2006) (“Where . . . the two sides have put forth

different contracts, each containing a forum selection clause designating a

different forum, and the parties do not dispute the facts which gave rise to those

two conflicting contracts, the court must decide as a matter of law on the agreed

facts which forum selection clause governs.”). In such cases, courts “often decline

to enforce both clauses because of the waste of judicial and party resources” and
       Case 1:20-cv-04727-SDG Document 21 Filed 04/16/21 Page 12 of 16




instead “undertake a ‘fact-intensive’ analysis to determine which clause should be

enforced.” Fortune-Johnson, Inc. v. Master Woodcraft Cabinetry, LLC, No. 1:15-cv-

4123-SCJ, 2016 WL 3128536, at *3 (N.D. Ga. Feb. 3, 2016) (citing Samuels v. Medytox

Sols., Inc., No. CIV.A. 13-7212 SDW, 2014 WL 4441943, at *4 (D.N.J. Sept. 8, 2014);

Jones v. Custom Truck & Equip., LLC, No. 3:10-cv-611, 2011 WL 250997, at *4

(E.D. Va. Jan. 25, 2011)). Recently, a court in the Northern District of Texas

summarized relevant district court opinions and stated:

             In cases involving competing forum selection clauses, the
             analysis of which forum selection clause to enforce, or
             whether to enforce any at all, is dependent on the facts of
             the case. There is not a one size fits all analysis for this
             situation. A number of courts faced with multiple valid
             and conflicting clauses have simply selected one to
             enforce, looking to all the facts and circumstances of the
             case. The Court will take this approach.

Bio World Merch., Inc. v. Interactive Bus. Info. Sys., Inc., No. 3:19-cv-2072-E, 2020 WL

6047605, at *4 (N.D. Tex. Oct. 9, 2020) (collecting cases).

      The analysis in Bio World comports with the position taken by district courts

in the Eleventh Circuit. See, e.g., Schrenkel v. LendUS, LLC, No. 2:18-cv-382-FTM-

29CM, 2018 WL 5619358, at *6 (M.D. Fla. Oct. 30, 2018) (“In determining which

forum-selection clause to enforce, several courts (including this one) have

examined the claims at issue to determine which contract, and therefore which

forum-selection clause, applies.”); Blue Ocean Corals, LLC v. Phoenix Kiosk, Inc.,
           Case 1:20-cv-04727-SDG Document 21 Filed 04/16/21 Page 13 of 16




No. 14-CIV-61550, 2014 WL 4681006, at *7 (S.D. Fla. Sept. 19, 2014) (“[W]here

parties have entered into multiple contracts with differing forum [ ] selection

provisions governing the same transaction or relationship, a court must decide

based on the particular facts which clause governs.”). In a similar vein, other courts

have emphasized that “[t]he central question is whether the later agreement

contains a merger clause that designates it as the document that fully embodies

the parties’ rights and obligations.” Alfandary v. Nikko Asset Mgmt. Co.,

337 F. Supp. 3d 343, 358 (S.D.N.Y. 2018).

           In this case, an analysis of the two agreements and Drax’s claims points

toward the enforcement of the forum selection clause in the Separation

Agreement. The gravamen of Drax’s claims is that Lamb violated his non-compete

restrictive covenant by joining Alabama Pellets. That non-compete is initially

memorialized in the Non-Compete Agreement. However, the Separation

Agreement expressly incorporates that post-employment obligation and

restriction.22 Indeed, Lamb again agreed that “for 6 months following the

Separation date, you will refrain from certain . . . competitive activities as set forth

in the [Non-Competition Agreement].”23 The Separation Agreement also contains


22   ECF 7-2, at 7 § 7.
23   Id.
        Case 1:20-cv-04727-SDG Document 21 Filed 04/16/21 Page 14 of 16




an explicit merger clause that “supersedes any prior agreements or

understandings made by the parties.”24 Given this posture, the Court finds the

mandatory forum selection clause in the Separation Agreement—choosing

Louisiana as the venue for any disputes between the parties—should apply.

       The final step is to analyze the factors in 28 U.S.C. § 1404(a). According to

this statute, “[f]or the convenience of parties and witnesses, in the interest of

justice, a district court may transfer any civil action to any other district or division

where it might have been brought or to any district or division to which all parties

have consented.” Id. Generally, the Eleventh Circuit considers nine factors in

evaluating a motion to transfer under § 1404(a). Manuel v. Convergys Corp., 430 F.3d

1132, 1135 (11th Cir. 2005). However, the presence of a valid and enforceable forum

selection clause modifies this standard; the Court must “afford no weight to either

the plaintiff’s selected forum or the parties’ private interests, and [ ] ignore the

choice-of-law rules of the original venue.” Hisey v. Qualtek USA, LLC, 753 F. App’x

698, 703 (11th Cir. 2018). See also Atl. Marine, 571 U.S. at 64 (“[A] district court may

consider arguments about public-interest factors only. Because those factors will




24   Id. at 10 § 16.
        Case 1:20-cv-04727-SDG Document 21 Filed 04/16/21 Page 15 of 16




rarely defeat a transfer motion, the practical result is that forum-selection clauses

should control except in unusual cases.”).

       Drax does not point to any public interest factors weighing against

transferring this case to Louisiana. A review of the pleadings demonstrates that

Georgia seemingly has little-to-no connection to this case. None of the parties are

citizens of, or reside in, Georgia. The only events that allegedly transpired in

Georgia are that, until his transfer to Louisiana on August 21, 2018, “Lamb’s

position at Drax required him to travel frequently to Georgia to conduct needed

business.”25 This falls far short of the “extraordinary circumstances” needed to

overcome a valid forum selection clause. Therefore, the Court finds this case

should be transferred to the appropriate Louisiana district court. The Court

declines to reach the merits of Lamb’s third argument and expressly reserves the

issue of whether Lamb’s non-compete is enforceable for the transferee court.




25   ECF 1, ¶ 10.
       Case 1:20-cv-04727-SDG Document 21 Filed 04/16/21 Page 16 of 16




III.   CONCLUSION

       Lamb’s motion to transfer [ECF 7] is GRANTED. The Clerk is DIRECTED

to transfer this case to the Monroe Division of the Western District of Louisiana.

       SO ORDERED this the 16th day of April 2021.


                                                    Steven D. Grimberg
                                              United States District Court Judge
